                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                           GENERAL ORDER 19-0026


        The Honorable Mary M. Rowland has been confirmed as a United States District Judge
for the Northern District of Illinois; therefore

        It is hereby ordered that all previously pending cases and referrals before the Honorable
Mary M. Rowland as a U.S. Magistrate Judge are to be reassigned to the remaining magistrate
judges of the Eastern Division as indicated on the attached list; and

       It is also ordered cases where Honorable Mary M. Rowland was the designated
magistrate judge and require further action, the Clerk shall randomly assign the matter to another
magistrate judge of the Eastern Division.



                                      ENTER:
                           FOR THE EXECUTIVE COMMITTEE




                           ______________________________
                           Hon. Rebecca R. Pallmeyer, Chief Judge



Dated at Chicago, Illinois this 22nd day of August, 2019




                                                1
Civil Consent Cases Reassigned to Magistrate Judge Cole

1:18-cv-07074       Madera v. Saul
1:19-cv-00927       Green v. Saul
1:19-cv-02392       Steele v. Saul
1:19-cv-03087       Edmond v. Saul

Civil Consent Cases Reassigned to Magistrate Judge Cox

1:18-cv-05911       Aseltine v. Firstform Inc. et al
1:19-cv-00554       Hamilton v. Loancare, LLC
1:19-cv-01836       Williams v. Saul
1:19-cv-02744       Young v. Saul

Civil Consent Cases Reassigned to Magistrate Judge Cummings

1:18-cv-01980       Griffin v. Velez et al
1:18-cv-08486       Phillips v. Saul
1:19-cv-01617       Haisler v. Saul
1:19-cv-02667       Bakrins v. Saul
1:19-cv-03739       Alba, Jr. v. Saul

Civil Consent Cases Reassigned to Magistrate Judge Finnegan

1:18-cv-08190       Edwards v. Saul
1:19-cv-00928       Richardson v. Saul
1:19-cv-02428       Andrist v. Honeywell International, Inc. et al
1:19-cv-03125       Edenhofer v. Saul

Civil Consent Cases Reassigned to Magistrate Judge Fuentes

1:16-cv-08813       DiCosala v. Subaru of Schaumburg, Inc.
1:18-cv-08322       Moshi v. Saul
1:19-cv-01475       Grayson v. Saul
1:19-cv-02601       Wiley v. Saul
1:19-cv-03455       Omar v. Saul

Civil Consent Cases Reassigned to Magistrate Judge Gilbert

1:18-cv-06121       Sadakhom v. Saul
1:19-cv-00695       Stahl v. Saul
1:19-cv-01883       Ellis v. Saul
1:19-cv-02806       Cobb v. Saul




                                              2
Civil Consent Cases Reassigned to Magistrate Judge Harjani

1:18-cv-06869       Siwek v. Saul
1:19-cv-00760       Antoine v. Saul
1:19-cv-02021       Williams v. Saul
1:19-cv-02837       Sibert v. Saul

Civil Consent Cases Reassigned to Magistrate Judge Kim

1:18-cv-03186       Tarnow v. Commissioner of Social Security
1:18-cv-08534       Regard v. Saul
1:19-cv-01834       Johnson v. Saul
1:19-cv-02708       Muntean v. Saul

Civil Consent Cases Reassigned to Magistrate Judge Schenkier

1:15-cv-06422       Black v. Old Country Buffet
1:19-cv-00939       Gregory v. HC Joliet, LLC
1:19-cv-02494       White v. Saul
1:19-cv-03223       Ryba v. Saul

Civil Consent Cases Reassigned to Magistrate Judge Valdez

1:16-cv-06132       Laborers’ Pension Fund et al v. Galomex Corporation et al
1:18-cv-08285       Swan v. Saul
1:19-cv-01420       Goggin v. Saul
1:19-cv-02568       McDermott v. Saul
1:19-cv-03412       Ward v. Saul

Civil Consent Cases Reassigned to Magistrate Judge Weisman

1:15-cv-11824       Gosling v. Stow et al
1:18-cv-08251       Garcia v. Saul
1:19-cv-01298       LaFortune v. Sfasciotti
1:19-cv-02553       David v. Saul
1:19-cv-03292       Sawyer v. Saul




                                              3
Civil Referral Cases Reassigned to Magistrate Judge Cole

1:15-cv-06133         Specialty Earth Sciences, LLC v. Carus Corporation      Wood
1:17-cv-03745         Greenwood v. Nationwide Mutual Insurance Company        Alonso
1:18-cv-01499         Monroe v. Jewel Osco                                    Dow
1:18-cv-06504         Perea v. Portfolio Recovery Associates, LLC             Tharp
1:18-cv-08095         Flowers-Anderson v. United States of America            Tharp
1:19-cv-00582         White v. Fidelity Brokerage Services LLC                Alonso
1:19-cv-02471         Goodman v. Cortese et al                                Pallmeyer

Civil Referral Cases Reassigned to Magistrate Judge Cox

1:17-cv-04839         Stevenson et al v. City of Chicago et al                Durkin
     1:17-cv-05345    Arrington v. City of Chicago, Illinois et al
1:18-cv-01649         Barnes v. Tatonchi                                      Alonso
1:18-cv-05157         Giannotti v. Hot Water 911 Corporation et al            Kocoras
1:18-cv-06563         Beckman Coulter Inc. v. Sysmex America Inc. et al       Lee
1:18-cv-08238         Hatamleh v. Rush University Medical Center              Feinerman
1:19-cv-00732         Benavidez v. Walmart, Inc.                              Aspen
1:19-cv-02862         Lee v. Rogers et al                                     Feinerman

Civil Referral Cases Reassigned to Magistrate Judge Cummings

1:13-cv-04531         Perez v. City of Chicago, et al.                        Dow
1:16-cv-09574         Cabrera et al v. United States of America et al         Coleman
1:17-cv-07368         Ratchford et al v. AEG Ventures, LLC                    Lee
1:18-cv-03706         Daniel v. Studio Movie Grill                            Alonso
1:18-cv-07226         Central States, Southeast and Southwest Areas Pension   Alonso
                      Fund et al v. Friedlander Rodriguez
1:19-cv-00244         Sea Scouts of Chicago                                   Alonso
1:19-cv-02199         Edwards v. Village of Broadview et al                   Alonso

Civil Referral Cases Reassigned to Magistrate Judge Finnegan

1:16-cv-09458         Henderson v. Pfister et al                              Coleman
       1:19-cv-0236   Henderson v. Illinois Department Of Corrections et al
1:18-cv-03544         Frazier-Hill v. Chicago Transit Authority               Castillo
1:18-cv-06326         Richburg v. Walter Lagestee, Inc. et al                 Blakey
1:18-cv-07151         Rice v. National Beverage Corporation d/b/a LaCroix     Gottschall
                       Sparkling Waters
1:19-cv-00020         Jackson-Pope v. Social Security Administration et al    Alonso
1:19-cv-01654         Kamp v. Life Insurance Company of North America         Chang




                                               4
Civil Referral Cases Reassigned to Magistrate Judge Fuentes

1:15-cv-03187       Washtenaw County Employees’ Retirement                     Coleman
                    System v. Walgreen Co. et al
1:17-cv-02127       Singer et al v. PrimeSource Health Group LLC et al         Gettleman
1:17-cv-05409       Cavelle v. Chicago Transit Authority et al                 Dow
1:18-cv-07984       Altrua Partners Corp. v. Comfort DTC, Inc.                 Alonso
1:19-cv-00561       Prelipceanu v. Jumio Corporation                           Gettleman
1:19-cv-02298       Allied World Insurance Company v. Baber, M.D. et al        Ellis

Civil Referral Cases Reassigned to Magistrate Judge Gilbert

1:16-cv-05028       Wilson v. Holmes et al                                     Alonso
1:18-cv-02802       Buonavolanto v. LG Electronics U.S.A., Inc. et al          Tharp
1:18-cv-04773       Gholar v. Norfolk Southern Corporation                     Dow
1:18-cv-06756       Mackey et al v. IDT Energy, Inc.                           Bucklo
1:18-cv-08434       Helms v. Village of Clarendon Hills, Illinois              Ellis
1:19-cv-01358       Hunter v. Arriaga et al                                    Tharp
1:19-cv-03636       Midwest Operating Engineers Welfare Fund et al v.          Guzman
                    J & L Excavating, Inc.

Civil Referral Cases Reassigned to Magistrate Judge Harjani

1:14-cv-02280       County of Cook v. Bank of America Corporation et al        Bucklo
1:17-cv-00080       Trustees of the Will County Local 174 Carpenters Pension   Durkin
                    Trust Fund and Will County Local 174 Welfare Fund v.
                    Carlson Constructors Corp, an Illinois Corporation
    1:17-cv-04242   Chicago Regional Council of Carpenters Pension Fund
                    et al v. Carlson Constructors Corp. et al
1:17-cv-09219       Yates v. Checkers Drive-in Restaurants, Inc. et al         Coleman
1:18-cv-03815       Aarup v. Ashford Place Condominiums Association et al      Alonso
1:18-cv-05978       Lauric v. United States of America                         Gettleman
1:18-cv-07512       Akpa v. Northwestern Memorial Healthcare et al             Lee
1:19-cv-00529       NOOR Staffing Group LLC v. Staff Management                Gettleman
                    Solutions, LLC et al

Civil Referral Cases Reassigned to Magistrate Judge Kim

1:14-cv-03385      U.S. Equal Employment Opportunity Commission v.             Dow
                    Autozone, Inc.
1:17-cv-01551      Nally Jr. v. Obaisi                                         Coleman
     1:17-cv-02902 Nally Jr. v. Obaisi et al
1:18-cv-00282      Travis v. Illinois Department of Corrections et al          Dow
1:18-cv-03928      Alvarado et al v. Patel et al                               Alonso
1:18-cv-07884      Nan v. DGW Legacy, Inc. et al                               Tharp
1:19-cv-00548      Hurst v. Witz et al                                         Feinerman

                                            5
1:19-cv-02232        Gutierrez v. Karadsheh et al                              Pallmeyer

Civil Referral Cases Reassigned to Magistrate Judge Schenkier

1:16-cv-01929        Ignite USA, LLC v. Pacific Market International, LLC      Bucklo
1:17-cv-05343        Trujillo v. Rockledge Furniture LLC                       Kendall
1:18-cv-01733        Tyson v. Cook County Jail et al                           Bucklo
1:18-cv-06730        Bulger v. Will County et al                               Gettleman
1:19-cv-01334        McDuffy v. Northwestern Memorial Hospital                 Kennelly
1:19-cv-03040        Stokes v. University Club of Chicago et al                Feinerman

Civil Referral Cases Reassigned to Magistrate Judge Valdez

1:12-cv-06284        Frey Intercontinental Hotels Group Resources, Inc et al   Tharp
1:16-cv-07024        Walker v. White et al                                     Shah
     1:18-cv-04028   Walker v. White et al
1:17-cv-06041        Sikic v. Illinois Department of Transportation            Blakey
1:18-cv-02927        Rose v. USA                                               Gettleman
1:18-cv-05269        7-Eleven, Inc. v. Shakti Chicago, Inc. et al              Coleman
1:18-cv-07075        Wang v. Hartford Fire Insurance Company, The              Norgle

Civil Referral Cases Reassigned to Magistrate Judge Weisman

1:13-cv-05037        Dobbey v. Carter                                          Dow
1:16-cv-10305        Barker v. Obaisi et al                                    Bucklo
1:17-cv-08856        Stewart v. Susan Shebel et al                             Bucklo
1:18-cv-03721        Papierski v. Simm Associates, Inc.                        Norgle
1:18-cv-05681        Socha v. City of Joliet                                   Alonso
1:19-cv-00410        Cunigan v. The CMI Group GP, LLC                          Alonso
1:19-cv-01541        Varatec, LLC v. Comcast Broadband Security, LLC et al     Coleman
    1:19-cv-01543    Varatec, LLC v. ADT, LLC d/b/a ADT Security Services




                                              6
Criminal Case Reassigned to Magistrate Judge Cummings

1:19-cr-00339       USA v. Ortiz-Tapia

Criminal Case Reassigned to Judge Fuentes

1:14-cr-00234       USA v. Suppressed

Criminal Case Reassigned to Magistrate Judge Gilbert

1:14-cr-00393       USA v. Waterford et al

Criminal Case Reassigned to Magistrate Judge Harjani

1:18-cr-00453       USA v. Houskin et al                  Dow

Criminal Case Reassigned to Magistrate Judge Schenkier

1:18-cr-00895       USA v. Verdino

Criminal Case Reassigned to Magistrate Judge Valdez

1:14-cr-00388       USA v. Suppressed

Criminal Case Reassigned to Magistrate Judge Weisman

1:18-cr-00082       USA v. Blackman

Miscellaneous Cases Reassigned to Magistrate Judge Cole

14M687
16M445
17M476
18M354
18M829
19M265

Miscellaneous Cases Reassigned to Magistrate Judge Cox

16M442
17M440
18M245
18M569
19M263




                                             7
Miscellaneous Cases Reassigned to Magistrate Judge Cummings

15M138
16M446
17M477
18M359
19M92
19M266

Miscellaneous Cases Reassigned to Magistrate Judge Finnegan

15M139
16M452
17M481
18M360
19M93
19M273

Miscellaneous Cases Reassigned to Magistrate Judge Fuentes

16M345
17M339
17M486
18M442
19M97
19M278

Miscellaneous Cases Reassigned to Magistrate Judge Gilbert

16M358
17M342
17M489
18M560
19M98

Miscellaneous Cases Reassigned to Magistrate Judge Harjani

16M360
17M345
18M243
18M568
19M262




                                           8
Miscellaneous Cases Reassigned to Magistrate Judge Kim

16M443
17M474
18M253
18M571
19M264

Miscellaneous Cases Reassigned to Magistrate Judge Schenkier

15M245
16M593
17M482
18M400
19M95
19M274

Miscellaneous Cases Reassigned to Magistrate Judge Valdez

16M224
17M485
18M441
19M96
19M277

Miscellaneous Cases Reassigned to Magistrate Judge Weisman

16M359
17M343
18M119
18M561
19M99




                                          9
